FILED
                                                                                    Apr 02 2019, 9:57 am

                                                                                         CLERK
                                                                                     Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court




ATTORNEYS FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                         Joel M. Schumm
Attorney General of Indiana                                 Appellate Clinic
                                                            Indiana University
Ellen H. Meilaender                                         Robert H. McKinney School of
Supervising Deputy Attorney General                         Law
Indianapolis, Indiana                                       Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

State of Indiana,                                           April 2, 2019
Appellant-Petitioner,                                       Court of Appeals Case No.
                                                            18A-JV-1491
         v.
                                                            Appeal from the Elkhart Circuit
J.T.,                                                       Court
Appellee-Respondent.                                        The Honorable Michael A.
                                                            Christofeno, Judge

                                                            The Honorable Deborah Domine,
                                                            Magistrate

                                                            Trial Court Cause No.
                                                            20C01-1508-JD-290



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                         Page 1 of 33
                                        Statement of the Case
[1]   The State filed a petition alleging that twelve-year-old J.T. was a juvenile

      delinquent for committing an act that would have been murder, a felony, if

      committed by an adult. The State later moved the juvenile court to waive

      jurisdiction over J.T. and transfer the case to criminal court. The court denied

      the State’s motion after an evidentiary hearing.


[2]   In this discretionary interlocutory appeal, the State asks the Court to reverse the

      juvenile court’s judgment. By contrast, J.T. requests dismissal of the State’s

      appeal. We deny J.T.’s request to dismiss this appeal and affirm the judgment

      of the juvenile court.


                                                       Issues
[3]   The State raises one issue, which we restate as: whether the juvenile court

      abused its discretion in denying the State’s request to waive jurisdiction over

      J.T. On cross-appeal, J.T. argues that the State has no authority to seek

      discretionary interlocutory review of a juvenile court’s refusal to waive

      jurisdiction over a juvenile.


                                 Facts and Procedural History
[4]   As we describe the facts of this case, we keep in mind that the juvenile court has

      not yet issued a final decision on the merits. In July 2015, twelve-year-old J.T.




      Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019           Page 2 of 33
                                                                                                    1
      lived with her father, Edwin Torres; her stepmother, Maria Torres; her half-

      sister; and her half-brother in an apartment in Elkhart, Indiana. J.T. had

      displayed symptoms of severe mental illness, and the symptoms intensified in

      early 2015. She had poor grades at school, and she and Edwin both later stated

      that she had suffered from headaches, had difficulty sleeping, talked about

      hearing voices, and had blackouts. J.T. talked less and spent increasing

      amounts of time alone in her room. Several persons noted that J.T. discussed

      hearing the voices of people named Star and Anna. Star reportedly told J.T. to

      hurt people, while Anna told J.T. to ignore Star. J.T. also sometimes told

      people her name was Anna or Star. J.T. also displayed an obsession with a

      cartoonish character named Laughing Jack, who was featured in stories on

      websites. Laughing Jack, who dressed in black and white and whose face was

      painted like a clown, was frequently depicted using knives to commit murder.


[5]   J.T. repeatedly asked her mother, Dishay Hydorn-Patrick, Edwin, and other

      relatives for help with her symptoms. She also spoke with a school counselor,

      who urged Edwin to take J.T. to a mental health professional. He instead took

      J.T. to their family doctor. Later, several appointments were scheduled with a

      counselor, but J.T. missed the appointments because of insurance issues and

      because Edwin had undergone back surgery and could not drive her to the

      counselor’s office.




      1
          We will refer to J.T.’s father, stepmother, and mother by their first names to minimize confusion.


      Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                                   Page 3 of 33
[6]   On the night of July 23, 2015, J.T. texted her friend J.P. to arrange to meet at a

      nearby park at 10:00 p.m. that night. J.T. texted in capital letters that she

      wanted to leave tonight because she could not “take it anymore.” Tr. Vol. II, p.

      141. She also said she was “about to snap.” Id. at 144. They discussed

      bringing food, water and clothing. J.P. was aware of J.T.’s alternate personas,

      and she later concluded she had been texting with Star that night.


[7]   After communicating with J.P., J.T. interacted with Edwin and Maria as they

      ate dinner and watched television. J.T.’s half-sister had gone to bed, and J.T.’s

      half-brother was not at home that night. Edwin was disturbed because J.T. kept

      displaying a “big grin” “showing all her teeth.” Id. at 74. She also stood in a

      strange posture, but she repeatedly insisted she was fine.


[8]   Later that night, Edwin and Maria heard a loud noise and smelled smoke.

      Maria opened the door to J.T.’s bedroom, and smoke poured out of the room

      into the hallway. J.T. was standing in the middle of her room and did not

      respond to Maria. Edwin entered the bedroom and saw a fire on the floor and a

      bigger fire in the closet.


[9]   Meanwhile, Maria took J.T. out into the hallway. As Edwin tried to put out

      the fires, he heard his wife scream that J.T. had a knife. He entered the hallway

      and saw Maria knocking on the door of J.T.’s half-sister’s bedroom. When she

      awoke and opened the door, she saw her mother, Maria, standing there with

      blood on her clothes. Maria told J.T.’s half-sister, “I’m dying call the police.”

      Id. at 57. She called 911.


      Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019         Page 4 of 33
[10]   Edwin found J.T. near the apartment’s front door. She was holding a knife and

       was standing in an unusual posture. He looked into her eyes and “just didn’t

       recognize her.” Id. at 76. Edwin told J.T. they needed to leave, or they would

       all die in the fire. She told him to stay back and not come closer, speaking in a

       “clownish” tone of voice. Id. Edwin approached J.T., and she started to swing

       at him with the knife. He opened the door and struggled with her as they

       moved into the hallway. Edwin disarmed J.T. and threw the knife away, but

       J.T. escaped from him and ran out of the apartment building. At that point, he

       realized he was bleeding heavily from one arm.


[11]   Edwin reentered the smoke-filled apartment and found his other daughter. She

       told him that she thought Maria was dead, and they went outside.


[12]   Officer Daniel Mayer of the Elkhart Police Department was dispatched to the

       apartment building to investigate the 911 call. Upon arriving at the scene,

       Officer Mayer and another officer entered the building and noticed a large

       amount of blood in the hallway. They followed a blood trail up a staircase to

       the third floor. The officers found a knife in the hallway near the door to J.T.’s

       apartment, from which smoke was emanating. The smoke was so thick that

       Officer Mayer retrieved a gas mask from his car to enter the apartment. Other

       officers arrived and interviewed Edwin and J.T.’s half-sister.


[13]   Firefighters arrived and searched the apartment. They found Maria lying on

       the floor in one of the bedrooms and removed her from the apartment. She was

       taken to a hospital, where she was pronounced dead. The cause of Maria’s


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 5 of 33
       death was multiple stab wounds to her face and torso, including a three-and

       three-quarter-inch deep stab wound to her chest.


[14]   Meanwhile, J.P. slipped out of her home and met J.T., as previously arranged.

       J.T. had blood on her hands and clothes. J.T. washed the blood off of her

       hands in a nearby waterway and told J.P. she had started a fire and stabbed

       Maria and Edwin. The two girls then walked along a railroad track and left

       Elkhart. At some point, J.T. changed into clean clothes.


[15]   In the early morning hours of July 24, 2015, Zachary Sleeper was awakened by

       a knock on his door. He encountered two girls, later identified as J.T. and J.P.

       They asked for something to eat, claiming they had been hiking with their

       families and got lost. One of the girls was barefoot. Sleeper was suspicious

       because there were no hiking trails in his area. He offered to call their families,

       but the girls avoided providing any information. Next, Sleeper asked them to

       stay on the porch while he cooked something for them. He called the police as

       he cooked, assuming the girls were runaways. The police arrived and took

       them into custody.


[16]   The girls were carrying backpacks. The police looked in one of the bags and

       found bloodstained pants. Several officers questioned J.P., who told the police

       the pants belonged to J.T. J.P. also told the officers that J.T. had exhibited

       different personalities. J.T. was placed in the Elkhart County Juvenile

       Detention Center (JDC).




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019         Page 6 of 33
[17]   On August 3, 2015, the State filed a Petition for Authority to File Juvenile
                                                                              2
       Delinquency Action and tendered a Delinquency Petition. The Delinquency

       Petition alleged J.T. had committed an act that would constitute murder, a

       felony, if committed by an adult. On that same day, the juvenile court

       authorized the State to file the Delinquency Petition. A guardian ad litem

       (GAL), Elizabeth Bellin, was assigned to J.T.’s case shortly after she was

       detained. GAL Bellin filed an initial report with the juvenile court, detailing

       J.T.’s symptoms of severe mental illness. On August 4, 2015, after reviewing

       the report, the court ordered the Elkhart County Probation Department to

       investigate alternative placements for J.T. The court further ordered that J.T.

       be evaluated for mental illness.


[18]   Next, the court scheduled an initial hearing for August 7, 2015. During the

       initial hearing, the State informed the juvenile court that the State “does not

       intend to seek a waiver of juvenile jurisdiction” “at this time.” Appellant’s

       App. Vol. II, p. 81.


[19]   On August 13, J.T. filed a motion to determine her competency to participate in

       the proceedings. The juvenile court granted the motion and appointed mental

       health professionals to investigate J.T.’s mental state. Meanwhile, juvenile

       probation employees researched secure residential locations, other than the

       JDC, where J.T. could obtain more thorough mental health treatment. The




       2
           DCS also began a CHINS case for J.T. involving Edwin and Dishay.


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019          Page 7 of 33
       employees investigated several private treatment centers and the state-run

       facilities owned by the Indiana Family and Social Services Administration’s

       Division of Mental Health and Addiction (DMHA), but they were unsuccessful

       in finding a placement for J.T.


[20]   On November 12, the juvenile court held an evidentiary hearing as to J.T.’s

       competence. Two psychiatrists and one psychologist opined that J.T. displayed
                                                                                                 3
       symptoms consistent with Dissociative Identity Disorder (DID). All three

       further expressed opinions that J.T. was not competent to participate in her

       defense. The juvenile court concluded J.T. was “not competent to stand trial

       and that she should be placed through [DMHA].” Id. at 109. The court

       directed DMHA to confine J.T. in “an appropriate psychiatric institution until

       her competency is restored.” Id. at 112.


[21]   The prosecutor did not object to the juvenile court’s determination, but on

       November 19, a deputy attorney general sought to intervene in the case on

       behalf of the DMHA. DMHA disputed the juvenile court’s authority to order




       3
        “Dissociative identity disorder (DID) was formerly called multiple personality disorder. People with DID
       develop one or more alternate personalities that function with or without the awareness of the person’s usual
       personality.” Cleveland Clinic, Dissociative Identity Disorder,
       https://my.clevelandclinic.org/health/diseases/9792-dissociative-identity-disorder-multiple-personality-
       disorder (last visited March 26, 2019). DID, which occurs in children and adults, is associated with
       “[t]rauma experienced at an early age” and also with self-injury, suicide, and hospitalizations. Tr. Ex. Vol. I,
       State’s Ex. 32. It may also be linked with posttraumatic stress disorder (PTSD). Id.



       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                                  Page 8 of 33
       that J.T. be placed in a state hospital. After an evidentiary hearing, the juvenile
                                                                                             4
       court reaffirmed its order that J.T. be placed in a DMHA facility.


[22]   On December 1, 2015, Elkhart County probation officers transported J.T. to

       LaRue Carter Hospital (the Hospital), a DMHA facility, for treatment. A

       substantial delay occurred because the Hospital’s staff indicated they had no

       experience with returning juveniles to mental competence and stated they were

       unsure it could be done. In the meantime, the juvenile court held periodic

       review hearings on March 2, 2016, December 15, 2016, February 2, 2017, May

       18, 2017, May 30, 2017, and June 27, 2017. As we discuss in more detail

       below, J.T. showed some signs of improvement while she was at the Hospital

       but still displayed symptoms associated with DID and PTSD.


[23]   On March 23, 2017, the juvenile court appointed two mental health

       professionals to reassess J.T.’s competency to participate in her own defense.

       The competency assessments were delayed due to scheduling issues, but an

       assessment was filed on September 6, 2017, stating that J.T. was competent to

       stand trial. The court scheduled an evidentiary hearing to determine J.T.’s

       competency on October 4, 2017.




       4
        DMHA filed a motion asking the juvenile court to reconsider its order placing J.T. in the DMHA’s custody.
       The court denied the motion, and DMHA appealed. A panel of this Court dismissed DMHA’s appeal in an
       unpublished memorandum decision, concluding that the agency was required to follow the procedures for a
       discretionary interlocutory appeal and had failed. In re J.T., Case No. 20A05-1602-JV-373 (Ind. Ct. App.
       Oct. 26, 2016).

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                             Page 9 of 33
[24]   On September 13, 2017, the State filed a motion for waiver of juvenile court

       jurisdiction. After the October 4 hearing, the court ordered an additional

       competency evaluation. On January 19, 2018, after receipt of the final

       competency evaluation, the court determined J.T. was competent to participate

       in her own defense and scheduled a hearing on the State’s motion to waive

       jurisdiction.


[25]   The juvenile court held an evidentiary hearing on the State’s waiver motion on

       April 23, 2018, May 31, 2018, and June 1, 2018. On June 4, 2018, the court

       issued an order denying the State’s motion for waiver of jurisdiction. The court

       determined the State had provided sufficient evidence to meet the statutory

       elements of waiver by a preponderance of the evidence, but that J.T. “has

       demonstrated that it would be in the best interest of the child and the safety and

       welfare of the community for [her] to remain within the juvenile justice system.

       The child has met her assigned burden of proof.” Appellant’s App. Vol. III, p.

       191.


[26]   The State moved the juvenile court to certify its June 4, 2018 order for

       discretionary interlocutory appeal. The court granted the motion and stayed

       further proceedings in the case, with the exception of determining placement of

       J.T. pending resolution of her case. Next, the State petitioned this Court to

       accept the interlocutory appeal. This Court’s motions panel granted the State’s




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019          Page 10 of 33
                                                     5
       petition, and this appeal followed. In the meantime, J.T. has been placed at a

       secure residential facility in Ohio. The facility has a therapist that specializes in

       treating DID. J.T.’s case is subject to periodic review by the juvenile court.


                                      Discussion and Decision
              I. Cross-Appeal – Interlocutory Appellate Jurisdiction
[27]   We first address J.T.’s cross-appeal claim. J.T. argues that the State lacks the

       authority to seek interlocutory review of the juvenile court’s denial of the State’s

       motion to waive jurisdiction and asks this Court to dismiss the State’s appeal.

       Whether the State may appeal the court’s order is a question of law, which we

       review de novo. State v. I.T., 4 N.E.3d 1139, 1142 (Ind. 2014).


[28]   It is well established that the State may appeal only when authorized by statute.

       Id. Further, the State’s statutory right of appeal contravenes common law

       principles and must be strictly construed. State v. Holland, 273 Ind. 284, 286,

       403 N.E.2d 832, 833 (1980).


[29]   The General Assembly has determined, “the right of the state to appeal in a

       juvenile delinquency case is governed by IC 35-38-4-2.” Ind. Code § 31-37-13-6

       (2015). In turn, Indiana Code section 35-38-4-2 (2015) provides:




       5
        The motions panel later directed that this case and State v. D.R., ___ N.E.3d ___, Case No. 18A-JV-1608,
       2019 WL 577108 (Ind. Ct. App. 2019), would be assigned to the same writing panel.

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                             Page 11 of 33
         Appeals to the supreme court or to the court of appeals, if the
         court rules so provide, may be taken by the state in the following
         cases:


         (1) From an order granting a motion to dismiss one (1) or more
         counts of an indictment or information.


         (2) From an order or judgment for the defendant, upon the
         defendant’s motion for discharge because of delay of the
         defendant’s trial not caused by the defendant’s act, or upon the
         defendant’s plea of former jeopardy, presented and ruled upon
         prior to trial.


         (3) From an order granting a motion to correct errors.


         (4) Upon a question reserved by the state, if the defendant is
         acquitted.


         (5) From an order granting a motion to suppress evidence, if the
         ultimate effect of the order is to preclude further prosecution of
         one (1) or more counts of an information or indictment.


         (6) From any interlocutory order if the trial court certifies and the
         court on appeal or a judge thereof finds on petition that:


         (A) the appellant will suffer substantial expense, damage, or
         injury if the order is erroneous and the determination thereof is
         withheld until after judgment;


         (B) the order involves a substantial question of law, the early
         determination of which will promote a more orderly disposition
         of the case; or



Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019            Page 12 of 33
                (C) the remedy by appeal after judgment is otherwise
                            6
                inadequate.


       Indiana Code section 35-38-4-2(6) does not place any explicit limits on the types

       of juvenile court orders that may be appealed on an interlocutory basis.


[30]   In State v. D.R., 2019 WL 577108, we considered whether the State may seek

       discretionary interlocutory appeal of a juvenile court’s denial of a petition to

       waive jurisdiction. We noted that if the State may not seek interlocutory review

       of a juvenile court’s decision to deny waiver of jurisdiction, then such a denial

       is foreclosed from meaningful appellate review. Id. at *3. That result is not

       mandated by the plain language of Indiana Code sections 31-37-13-6 or 35-38-4-

       2(6).


[31]   J.T. argues the State cannot appeal a juvenile court’s denial of waiver because

       Indiana Code section 31-37-11-3 (1997) provides: “If waiver is denied, the

       factfinding hearing must be commenced not later than ten (10) days, excluding

       Saturdays, Sundays, and legal holidays, after the denial.” J.T. concludes that

       an interlocutory appeal by the State would conflict with the ten-day statutory

       deadline.




       6
        The legislature added subsection (6) in 1983. Prior to that, the State could not take interlocutory appeals
       pursuant to the Indiana Rules of Appellate Procedure and had no statutory authority to take an interlocutory
       appeal. State v. Peters, 637 N.E.2d 145, 147 (Ind. Ct. App. 1994).

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                              Page 13 of 33
[32]   In State v. D.R., we determined that the deadline set forth in Indiana Code

       section 31-37-11-3 does not bar an interlocutory appeal by the State. 2019 WL

       577108, at *3. When the State or a juvenile court fails to comply with Section

       31-37-11-3’s ten-day deadline, the remedy is as follows: “the child shall be

       released on the child’s own recognizance or to the child’s parents, guardian, or

       custodian.” Ind. Code § 31-37-11-7 (1997). Section 31-37-11-7 thus does not

       require dismissal of a juvenile delinquency petition for delay, and as a result,

       the State may seek an interlocutory appeal if the juvenile is released from

       detention during the appeal.


[33]   J.T. further argues that even if the State is not barred from seeking an

       interlocutory appeal in these circumstances, this Court should reconsider the

       motions panel’s decision to accept jurisdiction over this appeal. Specifically,

       J.T. argues the State has failed to show that this case meets any of the criteria

       set forth in Indiana Code section 35-38-4-2(6). She further claims she has

       suffered injury from the State’s interlocutory appeal because several residential

       mental health providers declined to accept her for treatment while her case is

       pending.


[34]   We have “the inherent authority” to reconsider the motions panel’s decisions

       while an appeal remains pending. Haggerty v. Anonymous Party 1, 998 N.E.2d

       286, 293 (Ind. Ct. App. 2013). The party seeking reconsideration must provide

       “clear authority establishing that our motions panel erred.” Id. Having

       reviewed the evidence, we conclude there are grounds for an interlocutory



       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019          Page 14 of 33
       appeal under Indiana Code section 35-38-4-2(6), and we will not reconsider the

       motions panel’s decision.


                           II. The Juvenile Court’s Waiver Ruling
[35]   The State argues the juvenile court should have waived jurisdiction over J.T.

       and transferred her to criminal court, claiming that the court’s decision lacks

       sufficient evidentiary support. Under the circumstances of this case, waiver of

       juvenile jurisdiction is governed by Indiana Code section 31-30-3-4 (2015).

       That statute provides:


                Upon motion of the prosecuting attorney and after full
                investigation and hearing, the juvenile court shall waive
                jurisdiction if it finds that:


                (1) the child is charged with an act that would be murder if
                committed by an adult;


                (2) there is probable cause to believe that the child has committed
                the act; and


                (3) the child was at least twelve (12) years of age when the act
                charged was allegedly committed;


                unless it would be in the best interests of the child and of the
                safety and welfare of the community for the child to remain
                within the juvenile justice system.


       Id.




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019           Page 15 of 33
[36]   J.T. does not dispute that the State demonstrated she committed an act that, if

       committed by an adult, would be murder. She further concedes the State

       demonstrated probable cause to believe she committed the act and that she was

       above the minimum age at the time of the alleged act. Proof of these elements

       creates a rebuttable presumption in favor of waiver. Moore v. State, 723 N.E.2d

       442, 446 (Ind. Ct. App. 2000). The juvenile court determined J.T. had

       presented evidence that rebutted the presumption.


[37]   The State argues J.T. was required to present “clear and convincing evidence”

       to rebut the presumption of waiver. Reply Br. p. 8. J.T. responds that her

       burden of proof was preponderance of the evidence. We need not address the

       State’s argument because the State did not present it to the juvenile court. To

       the contrary, the State told the juvenile court, “[t]he question here is, have they

       proven by a preponderance that she is not going to be a danger to society . . . .”

       Tr. Vol. III, p. 141. The State’s argument is procedurally defaulted. See B.R. v.

       State, 823 N.E.2d 301, 306 (Ind. Ct. App. 2005) (jurisdictional claim waived

       because appellant raised it on appeal for the first time).


[38]   In any event, this Court’s standard of review is well established: we examine a

       juvenile court’s decision on waiver of jurisdiction for an abuse of discretion.

       Vance v. State, 640 N.E.2d 51, 57 (Ind. 1994). An abuse of discretion occurs

       when a decision is “‘clearly against the logic and effect of the facts and

       circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.’” K.S. v. State, 849 N.E.2d 538, 544 (Ind.

       2006) (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App. 1985)). We will

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 16 of 33
       not weigh the evidence nor judge the credibility of witnesses, “considering both

       the record of the waiver hearing” and the reasons stated by the juvenile court.

       Goad v. State, 516 N.E.2d 26, 27 (Ind. 1987). It is for the juvenile court judge,

       after weighing the effects of retaining or waiving jurisdiction, to determine

       which is the more desirable alternative. Vance, 640 N.E.2d at 57.


[39]   The State, as the proponent of waiver, had the ultimate burden to prove waiver

       was appropriate. The denial of waiver by the juvenile court is, in effect, a

       negative judgment. The State must show us that the court’s decision was

       contrary to law, that there was no evidence to support the denial of waiver, and

       that all evidence and circumstances pointed to a grant of waiver. State v. D.R.,

       2019 WL 577108, at *4.


[40]   J.T. stands accused of an act that would constitute murder, one of the most

       serious crimes in Indiana. At the age of twelve, she allegedly repeatedly

       stabbed her stepmother, Maria, in the face and chest with a knife, causing her

       death. There is evidence that J.T. allegedly committed the brutal act with some

       degree of premeditation: (1) prior to the attack, she searched on the internet for

       how to sharpen knives and how to hide from the police; (2) she had texted a

       friend before Maria’s death to arrange a meeting later that night, claiming she

       wanted to leave home; (3) she hid knives in her room; and (4) she set a fire in

       her bedroom and disabled a smoke alarm in or near her bedroom before the

       attack.




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 17 of 33
[41]   Nevertheless, it is undisputed that J.T. displayed symptoms of severe mental

       illness, specifically DID, in the months preceding the attack, on the day of the

       attack, and in the days and months after Maria’s death. To begin with, J.T. had

       a traumatic childhood. She lived with her mother, Dishay, until the age of

       twelve. Dishay also had a traumatic childhood, reporting that she had been

       sexually abused by several relatives and grew up around controlled substances.

       She has abused alcohol and controlled substances for most of her life. In

       addition, Dishay reported that she had been diagnosed with depression, bipolar

       disorder, and PTSD.


[42]   Dishay gave birth to a son at the age of fifteen, then a daughter a few years
                7
       later, and then J.T. a few years after that, all by different fathers. Edwin was

       already married to Maria, and they had two children together, when Edwin had

       an affair with Dishay. After J.T.’s birth, Edwin left his wife and other children

       and lived with J.T. and Dishay for six to seven years. During her early years,

       J.T. witnessed her mother abusing alcohol and controlled substances. She also

       saw her parents argue constantly. In addition, J.T. was repeatedly physically

       and verbally abused by her half-brother, who punched and choked her. J.T. did

       not tell her parents about her brother’s abuse because she was afraid it would

       spur him to abuse her more severely. J.T. was also bullied at school.




       7
           J.T.’s half-sister on her mother’s side lived with her own father from a young age.


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                         Page 18 of 33
[43]   When J.T. was around eight years old, her parents separated, and Edwin

       moved out. Dishay married a registered sex offender. He was frequently

       physically abusive to Dishay in J.T.’s presence. At one point, J.T.’s stepfather

       abused Dishay so severely that she was hospitalized for three to four days. J.T.

       also witnessed her mother using a knife to cut herself during this time.


[44]   Eventually, DCS intervened and removed J.T. and her half-brother from

       Dishay’s home. Dishay divorced her husband, but her substance abuse issues

       and a pending criminal case prevented her from regaining custody, so DCS

       placed J.T. with Edwin. It must be noted that a psychologist who assessed J.T.

       after Maria’s death expressed an opinion that “it is almost a certainty” that J.T.

       had been sexually abused by an unidentified person while living with her

       mother, although J.T. denied any sexual abuse. Tr. Ex. Vol. I, Defendant’s Ex.

       B, p. 5.


[45]   When DCS placed J.T. with Edwin, he was once again living with Maria,

       whom he had never divorced, and their two children (J.T.’s half-brother and

       half-sister on her father’s side). J.T. got along well with her stepmother, later

       describing her as “not a replacement but a real mom to me.” Id. at 18.

       However, at one point, Maria moved out with her two children, and J.T. and

       her father lived on their own for one to two years before her father and

       stepmother reunited.


[46]   Living with Edwin was also traumatic. J.T. later reported that her father was

       verbally abusive to her, Maria, and her half-siblings. In particular, Edwin


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019          Page 19 of 33
       would tell J.T. she was a liar and made horrible decisions, “just like [her]

       mom.” Id. at 16. At one point, J.T.’s half-sister called the police when Edwin

       threatened to physically attack J.T.’s half-brother.


[47]   J.T. reported that when she lived with her father and stepmother, she continued

       to be bullied at school and had few friends. She became friends with J.P. when

       they met in fifth grade. They wrote stories together, mainly horror stories
                                          8
       known as “creepypastas.” Tr. Vol. II, p. 109. They also read horror stories

       written by others featuring murderous characters named Laughing Jack and Jeff

       the Killer, among others. Laughing Jack’s stories describe him as dressed in

       black and white, with a face painted like a clown. In at least one story, he

       stabbed people to death, removed their organs, and replaced the organs with

       candy. Tr. Ex. Vol. I, Defendant’s Ex. H, p. 7. J.T. wrote her own story about

       Laughing Jack. The story featured her and Laughing Jack sharing candy. J.T.

       also drew a picture of her and Laughing Jack and showed it to J.P.


[48]   J.P. noticed J.T. had mood swings, to the point that J.T. could become “a little

       different person.” Tr. Vol. II, p. 110. J.T. told J.P. that she had multiple

       personalities, which were named Star and Anna. On one occasion, they were

       having lunch at school, and J.T. did not recognize the friends with whom they

       were sitting. J.P. thought that the Star persona was in control at that time. On




       8
         “Creepypastas are horror-related legends or images that have been copied and pasted around the Internet.
       These Internet entries are often brief, user-generated, paranormal stories intended to scare readers. They
       include gruesome tales of murder, suicide, and otherworldly occurrences.” Wikipedia, Creepypasta,
       https://en.wikipedia.org/wiki/Creepypasta (last visited March 26, 2019) (links omitted).

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                              Page 20 of 33
       other occasions, J.T. expressed dislike and fear of Star, claiming Star was

       “getting stronger” and could take her over. Id. at 154.


[49]   J.T.’s family had ample notice of her mental illness. When she lived with

       Dishay, she heard voices, including Star’s and Anna’s voices, and saw things

       that were not there. The voices became louder when she lived with Edwin. He

       told her to “shake it off.” Tr. Ex. Vol. I, Defendant’s Ex. 2, p. 18.


[50]   J.T. later reported that after Maria reunited with Edwin, Star and Anna’s

       personalities became more pronounced. She perceived that Star screamed at

       her and urged her to start fights. J.T. also thought that someone was constantly

       watching her, and she dressed in the shower rather than in her own room.

       There were periods of time when she did not remember what she did or what

       happened around her. When these blackouts occurred at school, other children

       would tell her what she said or did, and she would not remember them. In

       addition, J.T. developed debilitating headaches.


[51]   J.T. told Dishay, Edwin, and an aunt about her symptoms in April 2015.

       Specifically, she told her father about her headaches, her blackouts, and hearing

       voices in her head. J.T. also told a school counselor that she was hearing

       voices, and the counselor met with Edwin. The counselor gave him

       information about two mental health treatment centers, but he stated that he

       would take J.T. to their family physician instead. J.T.’s family doctor, Dr.

       Thomas Sutula, noted that J.T. reported hearing voices in her head yelling at

       her, and the voices were named Star and Anna. Eventually, two appointments


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019       Page 21 of 33
       were scheduled with a counselor, but J.T. missed both appointments because

       Edwin had insurance issues and also had had back surgery rendering him

       unable to transport her.


[52]   In late May or early June 2015, Edwin observed that J.T. had drawn

       inappropriate pictures involving Laughing Jack. In addition, she had begun

       dressing in white and black clothing similar to Laughing Jack’s clothing and

       would paint herself white and black, like a clown. J.T. also became

       “preoccupied with candy,” which was Laughing Jack’s favorite item. Tr. Ex.

       Vol. I, Defendant’s Ex. B, p. 20.


[53]   In the week before July 25, 2015, J.T. used her mobile phone to search for

       information on how to hide from the police, how to make poison, how to

       sharpen knives, and how to survive in the woods. She had also searched for a

       disturbing video featuring persons being stabbed to death, a website that

       featured violent stories, and for the song “Pop Goes the Weasel.” She searched

       for that song in connection with Laughing Jack.


[54]   On July 23, 2015, when J.T. texted J.P. to arrange to meet, J.P. later realized

       she was interacting with Star’s persona. J.T. told J.P. that she would signal her

       arrival at the meeting place by whistling the song “Pop Goes the Weasel.” Tr.

       Vol. II, p. 54. J.T. later reported on several occasions that she did not

       remember much of that night. She said she blacked out several times earlier in

       the evening, and after she went into her bedroom and closed her door, she did

       not remember anything else until after she met with J.P.


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019           Page 22 of 33
[55]   After the incident, J.T. was initially incarcerated in the JDC. Upon arriving at

       the JDC, she told staff she would bite people “for any reason at any time,” but

       carrying candy lessened her urge to bite. Tr. Ex. Vol. I, Defendant’s Ex. E, p.

       6. During a room check on July 26, 2015, JDC staff found only two pieces of

       paper in her room. She repeatedly wrote the word “candy” on one paper, and

       on the other she wrote the lyrics to “Pop Goes the Weasel.” Id.


[56]   GAL Bellin later testified that upon meeting J.T. at the JDC, J.T. reported

       hearing “voices in her head” telling her what do. Tr. Vol. II, p. 174. The

       frequency with which J.T. heard voices and hallucinated increased after she

       arrived at the JDC. Tr. Ex. Vol. I, Defendant’s Ex. E, p. 6. J.T. further stated

       she had blackouts, headaches, and difficulty sleeping. She also told GAL Bellin

       that she had asked Edwin, Dishay, Maria, and an aunt to get her help for the

       voices in her head and other symptoms six months prior to the incident.


[57]   Several mental health professionals examined J.T. in the months after Maria’s

       death, and they concluded that J.T. showed signs of DID and PTSD. During

       one evaluation, she talked about her “preoccupation” with the character

       Laughing Jack, as well as hallucinations and paranoia. Tr. Ex. Vol. I,

       Defendant’s Ex. B, p. 5. A third evaluator determined J.T. was immature for

       her age, and her thought processes and behavior were similar to a child much

       younger than twelve years of age.


[58]   J.T. arrived at the Hospital in December 2015, per the juvenile court’s order.

       She was placed on Risperdal, an antipsychotic medicine, upon her arrival and


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 23 of 33
       remained on the medicine through early March 2016. J.T. developed a positive

       conduct record and was one of the most well-behaved residents of her unit. In

       addition, she maintained good grades in her schoolwork. Dr. Syed Khan, who

       treated J.T. for the majority of her stay at the Hospital, did not see any signs of

       DID but concurred with previous diagnoses of PTSD. In addition, J.T. spoke

       with a counselor on a weekly basis and eventually began to process her grief

       about Maria’s death.


[59]   Despite showing some signs of improvement and lessening of symptoms, J.T.’s

       mental health conditions were not in complete remission. Dr. Jeffery

       Vanderwater-Piercy visited J.T. at the Hospital to assess her competency. In a

       September 4, 2017 report, the doctor stated J.T. continued to experience

       symptoms of “psychosis, disassociation, posttraumatic stress, and depression.”

       Tr. Ex. Vol. I, Defendant’s Ex. B, p. 7. He further stated that she presented a

       “very severe and complicated clinical picture.” Tr. Vol. I, p. 203. Dr.

       Vanderwater-Piercy explained, “those symptoms were still there to a degree,

       just not to the degree that they were when she was first admitted to the

       hospital.” Id. at 204. In addition, J.T. continued to express “considerable

       anger” toward her parents, believing that they had let her down by not properly

       responding to her requests for help. Tr. Ex. Vol. I, Defendant’s Ex. H, p. 12.


[60]   GAL Bellin visited J.T. at the Hospital on a monthly basis and later stated that

       she thought that J.T. had minimized her symptoms to the Hospital’s staff,

       perhaps in the belief that doing so would facilitate her release. GAL Bellin’s

       conclusion was based on her meetings with J.T. and the Hospital’s staff, which

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019         Page 24 of 33
       gave her the impression “there was very conflicting information between what

       [J.T.] was disclosing to . . . myself about her symptoms, and what she was

       disclosing to individuals at LaRue Carter.” Tr. Vol. II, p, 182. Bellin explained

       that J.T. continued to tell her about disturbing symptoms:


                She did indicate over the period-of-time that she was at LaRue
                Carter, which was significant, that she saw shadows, that she saw
                movements in her room at night. At one point, she had booby-
                trapped her room to prevent bookshelves from falling forward or
                doors opening. There was a tree painted on her wall at her
                room—in her room, or pinned up, I should say, and she had
                indicated to me that the tree had arms and the arms were moving
                at one point.


                She would hear voices, although, she could not determine what
                they were saying. It was—she had described to me as whispers.
                They had—in some instances, they were more significant at
                certain times and then another instance, less significant.


       Id. at 178. Further, every visit was “traumatic” for GAL Bellin because J.T.

       “would cry, she would yell, she would beg, she would be rational, she would be

       irrational. She would talk in circular forms. She would be coherent. She

       would, at times, not make sense.” Id.


[61]   GAL Bellin concluded that J.T. was kept safe while at the Hospital, but she was

       not getting appropriate treatment on a therapeutic level. Toward the end of

       J.T.’s stay at the Hospital, prior to being returned to the JDC for further

       proceedings in this case, J.T. had an incident in which she “seemed to

       disassociate from her body” and had trouble moving. Id. at 167. In December


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 25 of 33
       2017, Dr. Parker evaluated J.T. for competency to stand trial while she was still

       at the Hospital. In his report, he noted J.T. expressed frustration that she was

       not being treated for DID and that she felt “Anna and Star were still present.”

       Tr. Ex. Vol. I, J.T.’s Ex. B. Dr. Parker diagnosed her with “probable DID.”

       Id.


[62]   When J.T. returned to the JDC in 2018, it seemed to GAL Bellin that “we

       reverted back to the beginning of the case.” Tr. Vol. II, p. 181. “[T]here’s self-

       harm, [the] voices are back . . . in full force, . . . they’re screaming at her. She

       had indicated to me the headaches are back, she can’t sleep.” Id. at 182.


[63]   The JDC’s records support GAL Bellin’s testimony that J.T. suffered from

       resurgent symptoms of mental illness. On April 9, 2018, she reported suicidal

       ideations to her probation officer and was placed on “5-minute checks.” Tr.

       Ex. Vol. I, State’s Ex. 34. On April 15, 2018, JDC staff took J.T. to the

       emergency room due to a panic attack. While she was there, she told JDC staff

       she continued to hear voices in her head. She further explained that “she had

       told her family about that this [sic] and nothing was ever done.” Id.


[64]   On May 1, 2018, J.T. reported suicidal ideations to JDC staff and was again

       placed on “5-minute checks.” Id. On May 3, she identified herself as “Star”

       and “Anna” to the JDC staff, exhibiting anger and giddiness in turn. Id. On

       May 10, JDC staff caught her cutting herself. She stated that she intended to

       keep harming herself, and JDC staff transported her to the emergency room,

       where she was treated and returned to the JDC. On May 15, she called a


       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019           Page 26 of 33
       therapist to report that she had a headache because “the people keep yelling at

       her and won’t stop.” Id. JDC staff arranged for her to be taken to the

       emergency room that night, where she “was not responsive” to doctor’s

       questions but commented about the “voices in her head.” Id. She said, “I

       didn’t want to come[,] she is going to be pissed off.” Id. On May 18, she called

       her therapist again to say, “I am scared of switching and then someone getting

       hurt.” Id.


[65]   Meanwhile, Dr. Antoinette Kavanaugh, a forensic psychologist and Ph.D.,

       interviewed J.T. on April 10 and April 12, 2018. J.T.’s attorney had contacted

       Dr. Kavanaugh for assistance in determining whether waiving J.T. to adult

       criminal court would be appropriate. Dr. Kavanaugh also interviewed J.T.’s

       parents, as well as J.T.’s half-sister and GAL Bellin.


[66]   Dr. Kavanaugh had J.T. fill out several diagnostic questionnaires and

       personality assessments. J.T.’s answers to one diagnostic questionnaire

       indicated that she had experienced severe physical abuse, emotional neglect,

       emotional abuse, severe sexual abuse, and physical neglect (meaning that her

       basic physical needs had not been met in the past). Dr. Kavanaugh compared

       J.T.’s scores to those of other adolescent females who had been placed in

       residential treatment programs for felonious acts and determined that her scores

       revealed abuse and neglect that were worse than most of the people in that

       population.




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019        Page 27 of 33
[67]   Dr. Kavanaugh determined from other diagnostic tools that J.T. had severe

       problems with disordered thinking, depression, and poor memory. She

       compared J.T.’s results with a group of adolescent females in residential

       treatment programs and a group of adolescent females in a correctional setting

       and determined that J.T.’s needs more closely resembled the group in

       residential treatment than in a correctional setting.


[68]   Next, although J.T. showed signs of posttraumatic stress, anxiety, sleep

       disorders, and depression, she did not display symptoms of conduct disorders

       such as oppositional defiant order, which are commonly seen in adolescents in

       the juvenile justice system. Dr. Kavanaugh opined, “[J.T.’s] not like the, um,

       sort of your typical kid in corrections. She’s more like the kid who has mental

       health problems and needs help for those.” Tr. Vol. II, p. 221. Dr. Kavanaugh

       determined J.T. was at moderate risk to reoffend due to the severity of the

       offense, but the risk could be minimized by “appropriate mental health

       services” and “protective factors” such as family support or its equivalent. Tr.

       Ex. Vol. I, Defendant’s Ex. B, p. 25. She further concluded, “there is probably

       a relationship between her violence and her disorder, so, therefore, that points

       to the importance of treating the mental health disorder.” Tr. Vol. III, p. 44.


[69]   Dr. Kavanaugh also determined, based on reviewing the results of J.T.’s

       diagnostic tests and reading the reports of mental health professionals who had

       previously assessed J.T., that she may be “underreport[ing]” her sexual trauma.

       Tr. Vol. II, p. 229. She also stated, “we don’t fully know what’s happened to



       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019       Page 28 of 33
       her as a child,” and effective treatment will require a mental health professional

       to “take some time in developing a therapeutic relationship.” Id. at 228.


[70]   The record of J.T.’s traumatic family life, her history of severe mental illness,

       and her actions and statements before, at the time of, and after Maria’s death

       informed the juvenile court’s decision to retain jurisdiction over J.T. The

       record establishes that, but for J.T.’s severe mental illness, it is unlikely that she

       would have ever posed a danger to herself, her family, or to society at large. As

       a result, determining whether J.T. adequately rebutted the presumption of

       waiver of juvenile court jurisdiction depends on whether there is evidence to

       support the juvenile court’s determination that her interests and society’s

       interests are best served by the treatment J.T. would receive through the

       juvenile system as opposed to the adult correctional system.


[71]   Dr. Alan Wax, who evaluated J.T. three weeks after she was first detained and

       diagnosed her with DID combined with schizophrenia, concluded she needed

       “long-term inpatient treatment” consisting of a combination of talk therapy and

       medication. Tr. Ex. Vol., Defendant’s Ex. D. p. 9. If the treatment is truly long

       term, treatment outcomes can be “positive.” Id. The treatment should occur in

       “a secure, safe facility such as a psychiatric hospital.” Id. at 11.


[72]   Dr. Alan Barzman, a psychiatrist who specializes in child and adolescent

       psychiatry, assessed J.T. in November 2015 and recommended that she receive

       “intensive therapy as soon as possible for DID and PTSD from an expert in




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019           Page 29 of 33
       DID” at a “residential treatment facility.” Tr. Ex. Vol. I, Defendant’s Ex. F, p.

       5.


[73]   Dr. Syed Khan disagreed with the diagnosis of DID, concluding that J.T. was

       experiencing PTSD, but he further stated in an evidentiary hearing on J.T.’s

       competency that the best environment for J.T. would be “long-term residential
               9
       care.” Tr. Vol. I, p. 74. Lisa Carrico, who was J.T.’s therapist at the Hospital,

       also stated that a “residential placement” would provide the “structure and

       supervision” that J.T. needed. Id. at 88.


[74]   Dr. Kavanaugh stated that J.T. needs residential treatment that, at a minimum,

       focuses on treating her underlying trauma. “Ideally, you want them to also

       specialize in DID treatment, because that’s really what she needs.” Tr. Vol. II,

       p. 250. According to Dr. Kavanaugh, the goal should be working “toward

       getting a fusion of the other personalities and to help [J.T.] understand how

       they came to be and what about her background she needs to deal with it.” Id.

       One study of DID shows that young adults with DID who receive thorough,

       early treatment may show signs of improvement, including “remission of

       symptoms.” Tr. Ex. Vol. I, State’s Ex. 32.




       9
         As noted above, the juvenile court held a three-day evidentiary hearing on the State’s motion to waive
       jurisdiction. In addition, the court held prior evidentiary hearings on subjects including J.T.’s competency to
       stand trial. The court stated in its order on waiver that it took judicial notice of the “record.” Appellant’s
       App. Vol III, p. 180. We construe the court’s statement as meaning that the court considered evidence from
       evidentiary hearings prior to the waiver hearing in the course of deciding on whether to waive jurisdiction.

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                                 Page 30 of 33
[75]   Dr. Kavanaugh further stated J.T.’s issues “could be addressed within the

       jurisdictional time that the juvenile court has her,” that is to say, until she turns

       twenty-one. Tr. Vol. III, p. 6. Residential treatment, as opposed to placement

       at an Indiana Department of Correction (DOC) facility, would be best because

       residential treatment can “give her more intensive treatment and when she’s

       younger so that she can benefit from it.” Id. at 8.


[76]   It must also be noted that J.T. displayed less severe symptoms while she was in

       the residential setting of the Hospital, and the symptoms worsened when she

       was returned to the correctional setting of the JDC. This evidence supports the

       juvenile court’s determination that J.T. needs treatment in a secure residential

       facility, preferably by mental health professionals who specialize in DID, under

       juvenile court supervision.


[77]   The State argues that there are sufficient juvenile mental health services

       available in the adult correctional system to treat J.T.’s conditions, and it is

       possible that J.T. could be placed in a secure residential facility rather than a

       correctional setting even if she is waived to criminal court and convicted of

       murder as an adult. This argument is a request to reweigh the record. There is

       no guarantee that, if J.T. were waived to adult court, she would be placed in a

       secure residential facility rather than the DOC. Further, Dr. Kavanaugh

       explained that she spoke with DOC employees who provided mental health

       services to juveniles, and she determined: (1) the diagnostic test they use does

       not screen for symptoms of DID; (2) their treatment is “trauma informed,” Tr.

       Vol. III, p. 4, meaning that they help adolescents understand when their

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019          Page 31 of 33
       symptoms are caused by trauma, but they do not treat the underlying trauma;

       and (3) they do not have anyone on staff that specializes in treating DID, which
                      10
       J.T. needs.


[78]   The State further contends that J.T. will receive treatment through the juvenile

       court only until she turns twenty-one, but that if J.T. were waived to adult

       court, she could continue to receive treatment past age twenty-one. This

       contention is also a request to weigh the evidence, because Dr. Kavanaugh

       testified that there is a good chance that J.T.’s conditions can be sufficiently

       addressed before she turns twenty-one.


[79]   Finally, the State questions the validity of Dr. Kavanaugh’s opinions, claiming

       her analysis is flawed and inaccurate because she: (1) mistakenly believed the

       Hospital was not providing any services to J.T. other than competency

       restoration, when in fact the Hospital was also attempting to treat her

       symptoms; (2) failed to review all of the Hospital’s records on J.T.; and (3) was

       unaware of certain facts, including J.T.’s internet research prior to July 23,

       2015, and her prior arrangement to meet with J.P. and run away. The State

       extensively questioned Dr. Kavanaugh about these issues on cross-examination.

       As a result, the juvenile court was allowed to consider these alleged

       shortcomings while weighing Dr. Kavanaugh’s testimony.




       10
         DOC staff told Dr. Kavanaugh that they are able to treat all juveniles regardless of diagnosis, but they did
       not indicate whether any of their mental health professionals specialize in DID.

       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019                                 Page 32 of 33
[80]   Neither the juvenile court nor this Court can predict the future. It is possible

       that DID-focused treatment in a residential setting, under the juvenile court’s

       supervision, will not adequately address J.T.’s mental illness. It is also possible

       that after J.T. becomes an adult, the symptoms of her mental illness will

       resurge, or she will fail to obtain adequate treatment. For today, we can only

       conclude that the juvenile court’s decision is not against the logic and effects of

       the facts and circumstances, and as a result the court did not abuse its discretion

       in denying the State’s motion to waive jurisdiction.


                                                   Conclusion
[81]   For the reasons stated above, we affirm the judgment of the trial court.


[82]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 18A-JV-1491 | April 2, 2019         Page 33 of 33